NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

EMON DAWKINS,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, Secretary of Veterans Affairs,
Respondent-Appellee.

2012-7105 ~

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-665, Judge Lawrence B.
I'Iagel.

ORDER

Upon review of this recently docketed appeal, it ap-
pears that Emon Dawkins’s appeal was not timely filed.

On February 2, 2012, the United States Court of Ap-
peals for Veterans Claims entered judgment in Dawkins’s

case. The court received Dawkins’s notice of appeal on
April 5, 2012, 63 days after the date of the judgment

To be timely £iled, a notice of appeal must be received
within 60 days of the entry of judgment
38 U.S.C. § 7292(a); 28 U.S.C. § 2lG7(b); Fed. R. App. P.
4(a)(1).

DAWKINS V. SHINSEKI 2

Accordingly,

IT Is ORDERED THAT:

(1) Dawkins is directed to show cause within 30 days
of the date of this order why his appeal should not be
dismissed as untimely. The Secretary may also respond
within that time.

(2) The briefing schedule is stayed.

FoR THE CoURT

HAY 1 4 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Ernon Dawkins
J . ` .
eanne E Davidson, Esq uS.c{]bR.\r:B|F§\EPEA|-s mg
325 ` mx=_:rr:§nnic:scurr
MAY 1 4 2012
JAN HURBALY

CLERK